Citation Nr: 0015307	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of 
rheumatic fever, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which continued a noncompensable 
rating for residuals of rheumatic fever.  During the course 
of appeal, a December 1999 rating decision assigned that 
disability a 10 percent evaluation, effective from the date 
of the veteran's claim for an increase.

During VA heart examination in November 1998, the examiner 
provided a diagnostic impression of migratory polyarthritis.  
During subsequent VA heart examinations, the examiner noted a 
relationship between rheumatic fever and mitral valve 
prolapse; and a relationship between mitral valve prolapse 
and joint pains.  It appears that the veteran has raised a 
claim of entitlement to service connection for a disability 
manifested by joint pain and/or arthritis, as secondary to 
his service-connected rheumatic fever disability.  The Board 
refers this to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.

2.  The veteran's residuals of rheumatic fever are not 
manifested by either (1) a recurrence of rheumatic fever, 
with cardiac manifestations, within the past three years; or 
(2) a diastolic murmur with characteristic electrocardiogram 
manifestations or a definitely enlarged heart.

3.  The veteran's residuals of rheumatic fever are not 
manifested by any of the following: (1) a workload of greater 
than five metabolic equivalents but not greater than seven 
metabolic equivalents results in dyspnea, fatigue, angina, 
dizziness, or syncope; or (2) evidence of cardiac hypertrophy 
or dilatation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of rheumatic fever have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.104, 
Diagnostic Code 7000 (1999); 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a rating in excess of 10 percent for 
his service-connected residuals of rheumatic fever.  As a 
preliminary matter, the Board finds that the veteran's claim 
is plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability is a well-
grounded claim).

The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The veteran has been provided a recent Department 
of Veterans Affairs (VA) examination to evaluate his 
residuals of rheumatic fever, and various treatment records 
have been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which the 
veteran seeks an increased evaluation.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The RO granted service connection for rheumatic fever and 
assigned a noncompensable evaluation in an October 1972 
rating decision.  The RO denied a claim for an increase in a 
July 1997 rating decision, which the veteran appealed.  
During the course of appeal, the RO increased the disability 
evaluation for the veteran's rheumatic fever disability to 10 
percent in a December 1999 rating decision.  The 10 percent 
rating was made effective from the date of the veteran's 
claim for an increase in July 1996.  

Medical records include VA and private clinical treatment 
records, and reports of VA examinations in October 1994, 
November 1996, November 1998, January 1999 and March 1999.  A 
July 1994 private echocardiogram consultation report contains 
comments noting that all valves appeared to be structurally 
normal; that the left ventricle was normal in size, and 
overall left ventricular ejection fraction was probably 
normal, and left ventricular wall thickness also was probably 
normal; that the right ventricle was normal in size and 
function; that both atria were normal in size; that there was 
no pericardial effusion; and that no mass or vegetation was 
seen.  The report noted in summary that there was no obvious 
abnormality seen. 

An October 1994 VA examination report shows that the veteran 
reported complaints of fatigue with limitation of activities 
due to fatigue.  He also reported having stiffness of joints 
and chest pain.  On examination there was a loud mid-systolic 
click heard over the precordium.  Impulses were noted at the 
midclavicular line.  Heart sounds I and II were normal.  The 
veteran had a regular [heart] rate and rhythm.  The diagnosis 
was history of rheumatic fever, with chronic complaints of 
fatigue and joint pain and stiffness.

The report of a November 1996 VA examination shows that the 
veteran reported that he had had a number of episodes of 
streptococcal pharyngitis, and with these episodes, had had 
fever and back pain.  He reported that after his first 
episode, he had had difficulty with his cervical spine, 
lumbar spine, knees, and ankles, and more recently his hands.  
He stated that examiners had found a systolic click.  He also 
reported that he had lost substantial work time over the 
years because of joint pain and/or acute episodes of 
streptococcal pharyngitis.  On examination, heart sounds were 
of good quality, A2 was greater than P2.  The examiner noted 
that he could not hear any murmurs or clicks.  An associated 
report of X-ray examination of the chest noted that the heart 
was normal in size and configuration.  The report contains 
findings of examination of the joints.  The report contains 
diagnostic impressions of (1) acute rheumatic fever in 
Vietnam in 1970, a diagnosis which on review of the claims 
file, the examiner found to be well founded; (2) recurring 
streptococcal infections over the years; and (3) pain in the 
knees, cervical spine, lumbar spine, and hands.  The report 
noted that a battery of laboratory tests pertaining to 
rheumatic fever were all negative.  The examiner noted that 
he found no evidence of rheumatic heart disease or that 
current findings were related to acute rheumatic fever in 
1970.

A November 1998 VA heart examination report shows that the 
veteran reported complaints of three or four episodes each 
year of what he called rheumatic fever.  These episodes 
included symptoms of swelling of the ankle and knees, and 
low-grade fever.  Also regarding symptoms, the veteran stated 
that he always had joint pain in various joints, and fatigue; 
and that in the last year he had had increased symptoms of 
weakness, tiredness, lethargy, and polyarthritis.  On 
examination, the heart sounds were of good quality.  There 
was a grade II presystolic click, heard best at the apex.  
There was no peripheral edema.  The diagnostic impressions 
included (1) history of rheumatic fever in 1970 and 1971; (2) 
mitral valve prolapse; and (3) migratory polyarthritis.  The 
examiner noted that he had examined the veteran in November 
1996, and had reviewed the claims file.  Based on a review of 
the veteran's pertinent clinical history, the examiner noted 
that an echocardiogram performed in November 1996 revealed a 
long mitral valve leaflets with billowing of the posterior 
leaflet, thus establishing the diagnosis of mitral valve 
prolapse.  The examiner also opined that the veteran had had 
an acute rheumatic fever during service.  

A January 1999 VA heart examination report contains an 
addendum to the November 1998 VA examination report.  The 
examiner opined that the diagnosed mitral valve prolapse was 
as likely as not due to the veteran's rheumatic fever that 
was incurred in service.  That report also noted that during 
the November 1998 VA examination, a stress test was 
performed, which determined a level of METS of 10.

A March 1999 VA heart examination report contains an addendum 
addressing what symptoms and findings should be considered as 
associated with mitral valve prolapse.  In a part of the 
report dated in March 1999, the examiner noted that evidence 
in the literature discusses the association of rheumatic 
fever and mitral valve prolapse.  The examiner noted that 
mitral valve prolapse was associated with a myriad of 
symptoms, including fatigue, tiredness, weakness, 
palpitations, chest discomfort, and a whole variety of 
constitutional and cardiac symptoms.  The examiner noted that 
in addition, it was possible that the rheumatic fever may 
have led to recurrent joint pain, stiffness and swelling, but 
that this was only a "guestimate" on the examiner's part as 
he was not a rheumatic specialist.  In a part of the report 
designated as addendum, and dated in April 1999, the examiner 
noted that there was a known association between rheumatic 
heart disease and mitral valve prolapse; and that mitral 
valve prolapse was an evanescent disease that can come and go 
in appearance.  The examiner noted that mitral valve prolapse 
was associated with fatigue, tiredness, weakness and joint 
pains, but he was unsure if stiffness and swelling was a part 
of the mitral valve prolapse syndrome itself.  The examiner 
opined that it was as likely as not that most of these 
symptoms were related to the mitral valve prolapse.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 (1999).

The criteria for rating rheumatic fever are set forth at 38 
C.F.R. § 4.88b, Diagnostic Code 6309 (1999).  A 100 percent 
evaluation is provided for rheumatic fever as an active 
disease.  Thereafter, the disease is to be rated for 
residuals, such as heart damage under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6309, effective as of 
August 30, 1996.  The previous version provided for a 100 
percent rating for rheumatic fever as an established active 
generalized disease with constitutional symptoms.  Residuals 
were to be rated under the appropriate cardiac, 
musculoskeletal, neurological or other Diagnostic Code, e.g. 
7000, 5002, or 8105. 38 C.F.R. § 4.88b, Diagnostic Code 6309, 
as in effect prior to August 30, 1996.

While service connection was originally granted in October 
1972 with reference to Diagnostic Code 6309 for rheumatic 
fever, during the pendency of this appeal, the RO has rated 
the residuals of rheumatic fever under the criteria for 
evaluating rheumatic heart disease under 38 C.F.R. § 4.104, 
Diagnostic Code 7000.

The Board notes that, effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system, 
including Diagnostic Code 7000.  62 Fed. Reg. 65,207 (1997) 
(codified at 38 C.F.R. § 4.104).   Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
However, the effective date of January 12, 1998, for the 
revised criteria prevents the application prior to January 
12, 1998, of those criteria.  In other words, prior to 
January 12, 1998, only the old criteria will apply, but from 
January 12, 1998, to the present, the veteran is entitled to 
the application of the criteria most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO has provided notice to the veteran of, 
and also applied, the revised regulations.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, and without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-94 (1993).

Under the pre-January 12, 1998, rating criteria, a 10 percent 
disability rating for rheumatic heart disease is warranted 
for the following: an identifiable valvular lesion; slight, 
if any, dyspnea; and the heart is not enlarged.  38 C.F.R. § 
4.104, Diagnostic Code 7000 (1997).  A 30 percent evaluation 
is warranted for three years following the termination of an 
established service episode of rheumatic fever or a 
subsequent recurrence, with cardiac manifestations during the 
episode or recurrence.  Id.  A 30 percent disability rating 
is also warranted for a diastolic murmur with either 
characteristic EKG manifestations or a definitely enlarged 
heart.  Id.  A 60 percent evaluation requires the following: 
the heart definitely enlarged; severe dyspnea on exertion, 
evaluation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; and more than light manual labor is precluded.  
Id.  A 100 percent evaluation requires the following: 
definite enlargement of the heart, confirmed by roentgenogram 
and clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive failure; and more than sedentary 
employment is precluded.  A 100 percent disability rating is 
also warranted during a period of active rheumatic heart 
disease and for a period of six months following a period of 
active rheumatic heart disease where there are ascertainable 
cardiac manifestations.  Id.

Under the January 12, 1998, revision, a 10 percent disability 
rating is warranted for rheumatic heart disease when 
continuous medication is required or where a workload of 
greater than seven METs (metabolic equivalents) but not 
greater than ten METs results in dyspnea, fatigue, angina, 
dizziness, or syncope. 38 C.F.R. § 4.104, Diagnostic Code 
7000 (1999). A 30 percent evaluation requires either (1) that 
a workload of greater than five METs but not greater than 
seven METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or (2) that there is evidence of cardiac hypertrophy 
or dilatation on EKG, echocardiogram, or X-ray.  Id.  A 60 
percent evaluation is warranted when one of the following is 
present: (1) more than one episode of acute congestive heart 
failure in the past year; (2) a workload of greater than 
three METs but not greater than five METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or (3) there is 
evidence of left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent. Id. A 100 percent disability 
rating is warranted during an active infection with valvular 
heart damage and for three months following cessation of 
therapy for the active infection. A total disability rating 
is also warranted when one of the following is present: (1) 
chronic congestive heart failure; (2) a workload of three 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope; or (3) there is evidence of left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. Id.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute. When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2 (1999).

The medical record shows that the veteran's mitral valve 
prolapse has been related to his rheumatic fever episode in 
service; and that mitral valve prolapse has been associated 
with symptoms including fatigue, tiredness, weakness, 
palpitations, chest discomfort, and a whole variety of 
constitutional and cardiac symptoms.  

Medical findings show the following essential pertinent 
manifestations of the veteran's residuals of rheumatic fever.  
A July 1994 private echocardiogram consultation report noted 
findings that all valves appeared to be structurally normal; 
that the left ventricle was normal in size, and overall left 
ventricular ejection fraction was probably normal, and left 
ventricular wall thickness also was probably normal; that the 
right ventricle was normal in size and function; that both 
atria were normal in size; that there was no pericardial 
effusion; and that no mass or vegetation was seen.  
Examination in November 1996 shows no murmurs, and X-ray 
evidence shows that the heart size was normal.  The veteran 
underwent a stress test in November 1998, which determined a 
level of METs of 10.  

Based on the above and the evidence as a whole, the Board 
finds that the preponderance of the competent evidence is 
against a rating greater than 10 percent.  Under the old 
criteria, See 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997), 
a 10 percent rating contemplates an identifiable valvular 
lesion; slight dyspnea, if any; and no cardiac enlargement.  
The veteran's residuals of rheumatic heart disease is shown 
to fall within the criteria warranting a 10 percent rating.  
However, there is no evidence reflecting criteria required 
for an evaluation in excess of 10 percent.  The record does 
not contain evidence showing that the veteran's residuals of 
rheumatic fever are manifested by either (1) a recurrence of 
rheumatic fever, with cardiac manifestations, within the past 
three years; or (2) a diastolic murmur with characteristic 
electrocardiogram manifestations or a definitely enlarged 
heart.

Furthermore, a higher disability rating under the new 
criteria is not warranted.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1999).  A 30 percent rating is warranted when a 
workload of greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on EKG, echocardiogram, or 
X-ray.  As previously noted, the July 1994 echocardiogram and 
November 1996 chest X-rays showed that the heart size was 
normal; and a stress test in November 1998 determined a level 
of METs of 10.  Thus the veteran's residuals of rheumatic 
fever are not shown to be manifested by any of the following 
requirements for a 30 percent evaluation: (1) a workload of 
greater than five metabolic equivalents but not greater than 
seven metabolic equivalents results in dyspnea, fatigue, 
angina, dizziness, or syncope; or (2) evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.
In sum, the preponderance of evidence is against a rating in 
excess of 10 percent under the revised criteria.  See 38 
C.F.R. § 4.104, Diagnostic Code 7000 (1999).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for residuals of 
rheumatic fever.  The benefit sought on appeal is therefore 
denied.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
Although the veteran has reported that he had lost 
substantial work time over the years, the evidence in this 
case does not show that the veteran's service-connected 
residuals of rheumatic fever causes any marked interference 
with employment or requires frequent periods of 
hospitalization that render impractical the use of the 
regular schedular standards.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).









ORDER

An evaluation in excess of 10 percent for residuals of 
rheumatic heart disease is denied.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

